Citation Nr: 0630770	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a March 2002 rating decision.  (The 
veteran was scheduled for a hearing before a member of the 
Board in December 2005, but he failed to appear.)


FINDING OF FACT

The veteran likely has PTSD that is attributable to an 
assault during his active military service.


CONCLUSION OF LAW

The veteran has PTSD that is the result of injury incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 and Supp 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that while serving in the United States 
Navy, he was forcibly sodomized by another sailor.  He 
contends that after that incident, he never emotionally 
recovered, and that his life took a downward spiral that led 
to his leaving his unit and being absent without authority 
for a period of time in early 1965.  He contends that service 
connection for PTSD is warranted as the result of the sexual 
trauma in service.  

The Board observes in this instance that service medical 
records are unavailable.  However, the appellant's service 
personnel records have been received showing that he was 
separated from service for unsuitability with a diagnosis of 
emotional instability reaction.  His enlisted personnel 
record also shows declining scores in professional 
performance, military behavior, leadership and supervisory 
ability, military appearance, and adaptability.  It was also 
noted that he had a personality disorder.  The personnel 
records show that the decision to administratively discharge 
the veteran from service was based on a psychiatric 
evaluation, among other things.  He was diagnosed with an 
emotional instability reaction.

Treatment records dated as early as 2000 show that the 
veteran has been diagnosed as having PTSD due to in-service 
sexual trauma.  Several psychiatrists, as well as other 
health-care professionals have made this assessment.  
Specifically, in August 2002, a detailed psychiatric 
evaluation was performed and the physician prepared an 
addendum to the report that includes PTSD secondary to a 
personal assault while on active duty as an Axis I diagnosis.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304.  If a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account.  Evidence of behavior changes may 
represent sufficient corroborating evidence.  Id.  

In this case, although the veteran claimed to have been 
assaulted in December 1964 or January 1965, and his 
deteriorating performance scores became evident as early as 
November 1964, he did have an extended period of being absent 
without authority beginning in mid-January 1965, which he has 
explained as being due to the assault and his desire to 
remain away from the perpetrator.  He had had a 2-day period 
of absence in June 1964, but he has explained that this 
earlier absence was due to his inability to return to his 
ship as quickly as required after being on leave because he 
was trying to hitch-hike back.  

While there is some suggestion that the veteran had 
experienced behavioral problems even before the alleged 
assault, on balance the Board finds that it is as likely as 
not that he experienced the assault that examiners have 
identified as the cause of the diagnosed PTSD.  The 
performance scores and the extended period of absence from 
duty in 1965, as well as the psychiatric diagnosis made at 
discharge, corroborate the occurrence of the claimed 
stressor.  With resolution of reasonable doubt in the 
veteran's favor, service connection is therefore warranted.  
38 C.F.R. § 3.102 (2006).  


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


